Exhibit 10.71

AMENDMENT NO. 4

TO

FINANCING AGREEMENT

                                This AMENDMENT NO. 4 TO FINANCING AGREEMENT
(this “Amendment”), made as of March 31, 2002, between U.S. BANK NATIONAL
ASSOCIATION (formerly known as Firstar Bank, National Association), a national
banking association (“Bank”) and VARI-LITE, INC., a Delaware corporation
(“Borrower”),

WITNESSETH:

                                WHEREAS, Borrower and Bank have entered into
that certain Financing Agreement, dated as of December 29, 2000, as amended by
that certain Amendment No. 1 to Financing Agreement, dated as of March 30, 2001,
Amendment No. 2 to Financing Agreement, dated as of June 30, 2001, and Amendment
No. 3 to Financing Agreement, dated as of December 31, 2001 (as so amended, the
“Financing Agreement”), pursuant to which Bank has made certain loans and
financial accommodations available to Borrower; and

                                WHEREAS, Borrower and Bank desire to further
amend the Financing Agreement as hereinafter set forth;

                                NOW, THEREFORE, in consideration of the mutual
promises and agreements contained herein and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, Bank
and Borrower agree as follows:


1.  DEFINED TERMS.

                                Each defined term used herein and not otherwise
defined herein has the meaning ascribed to such term in the Financing Agreement.

 


2.  AMENDMENT TO FINANCING AGREEMENT.

                                The Financing Agreement is amended, effective as
of the date of this Agreement, as follows:

                Amendment to Exhibit J. Exhibit J to the Financing Agreement is
amended in its entirety to read as set forth on Exhibit J attached hereto and by
reference made a part hereof.

 


3.  REPRESENTATIONS AND WARRANTIES.

                                Borrower represents and warrants to Bank as
follows:

3.1           The Amendment.  This Amendment has been duly and validly executed
by an authorized executive officer of Borrower and constitutes the legal, valid
and binding obligation of Borrower enforceable against Borrower in accordance
with its terms.

3.2           Financing Agreement.  The Financing Agreement as amended by this
Amendment remains in full force and effect and remains the valid and binding
obligation of

 

--------------------------------------------------------------------------------


 

 

Borrower enforceable against Borrower in accordance with its terms.  Borrower
hereby ratifies and confirms the Financing Agreement as amended by this
Amendment.

3.3           Nonwaiver. Neither the execution, delivery, performance or
effectiveness of this Amendment shall operate nor be deemed to be nor construed
as a waiver (i) of any right, power or remedy of Bank under the Financing
Agreement, nor (ii) of any term, provision, representation, warranty or covenant
contained in the Financing Agreement or any other documentation executed in
connection therewith.  Further, none of the provisions of this Amendment shall
constitute, or be deemed to be or construed as, a waiver of any Event of Default
under the Financing Agreement as amended by this Amendment.

3.4           Reference to and Effect on the Financing Agreement.  Upon the
effectiveness of this Amendment, each reference in the Financing Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import shall
mean and be a reference to the Financing Agreement as amended hereby, and each
reference to the Financing Agreement in any other document, instrument or
agreement executed and/or delivered in connection with the Financing Agreement
shall mean and be a reference to the Financing Agreement as amended hereby.

3.5           Claims and Defenses.  As of the date of this Amendment, Borrower
has no defenses, claims, counterclaims or setoffs with respect to the Financing
Agreement or its Obligations thereunder or with respect to any actions of the
Bank or any of its officers, directors, shareholders, employees, agents or
attorneys, and Borrower irrevocably and absolutely waives any such defenses,
claims, counterclaims and setoffs and releases the Bank and each of its
officers, directors, shareholders, employees, agents and attorneys from the
same.


4.  CONDITIONS PRECEDENT TO EFFECTIVENESS OF THIS AMENDMENT NO. 4

                                In addition to all of the other conditions and
agreements set forth herein, the effectiveness of this Amendment is subject to
the each of the following conditions precedent:

4.1           Amendment No. 4 to Financing Agreement.  Bank shall have received
an original counterpart of this Amendment No. 4 to Financing Agreement, executed
and delivered by a duly authorized officer of Borrower.

4.2           Acknowledgment of Guarantor.  Bank shall have received an original
of the attached Acknowledgment of Vari-Lite International, Inc., a Delaware
corporation, executed and delivered by a duly authorized officer of Vari-Lite
International, Inc..

4.3           No Material Adverse Change.  There shall have occurred no material
and adverse change in the Borrower’s assets, liabilities or financial condition
since the date of the last Financials delivered by Borrower to Bank nor shall
there have been any material damage to or loss of any of Borrower’s assets or
properties since such date.

4.4           Amendment Fee.  Borrower shall have paid Bank an amendment fee in
an amount of Fifteen Thousand Dollars ($15,000.00).

 

J-2

--------------------------------------------------------------------------------


 


5.  SECTION   MISCELLANEOUS.

5.1           Governing Law.  This Amendment has been delivered and accepted at
and shall be deemed to have been made at Cleveland, Ohio.  This Amendment shall
be interpreted and the rights and liabilities of the parties hereto determined
in accordance with the laws of the State of Ohio, without regard to principles
of conflict of law, and all other laws of mandatory application.

5.2           Severability.  Each provision of this Amendment shall be
interpreted in such manner as to be valid under applicable law, but if any
provision hereof shall be invalid under applicable law, such provision shall be
ineffective to the extent of such invalidity, without invalidating the remainder
of such provision or the remaining provisions hereof.

5.3           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which, when taken together, shall constitute but one and
the same agreement.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

 

 

J-3

--------------------------------------------------------------------------------


 

                                IN WITNESS WHEREOF, Borrower has caused this
Amendment No. 4 to Financing Agreement to be duly executed and delivered by its
duly authorized officer as of the date first above written.

 

 

Signed and acknowledged

in the presence of:

 

VARI-LITE, INC.

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

J-4

--------------------------------------------------------------------------------

 


 

STATE OF

)

 

) ss:

COUNTY OF

)

 

                                The foregoing instrument was acknowledged before
me this        day of May, 2002, by                     , the                  
of Vari-Lite, Inc., a Delaware corporation, on behalf of the corporation.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

 

Accepted at Cleveland, Ohio,

Effective as of March 31 2002.

U.S. BANK NATIONAL ASSOCIATION

 

By:

 

 

 

Its:

 

 

 

J-5

--------------------------------------------------------------------------------


 

                ACKNOWLEDGMENT OF GUARANTOR

 

 

                                The undersigned, Vari-Lite International, Inc.,
a Delaware corporation, having guaranteed all of the obligations of Vari-Lite,
Inc. to U.S. Bank National Association (formerly known as Firstar Bank, National
Association) (“Bank”), hereby acknowledges and agrees, effective as of March 31,
2002, to the terms of the foregoing Amendment No. 4 to Financing Agreement.  The
undersigned represents and warrants to Bank that the Guaranty executed and
delivered by the undersigned to Bank, dated as of December 29, 2000, remains the
valid and binding obligation of the undersigned, enforceable against it in
accordance with its terms.

 

 

 

 

 

 

 VARI-LITE INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

 

 

 

 

STATE OF

 

)

 

 

)ss:

COUNTY OF

 

)

 

                                The foregoing instrument was acknowledged before
me this         day of May, 2002, by                           ,
the                              of VARI-LITE INTERNATIONAL, INC., a Delaware
corporation, on behalf of the company.

 

 

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

 

J-6

--------------------------------------------------------------------------------


 

Exhibit J

Financial Covenants

 

Financial Covenants.  Borrower agrees that it shall:

 

(A)                              Net Capital Expenditures.  Not make nor permit
International to make  Net Capital Expenditures in an aggregate amount exceeding
$6,000,000 for any fiscal year.

 

(B)                                Earnings Before Interest, Taxes, Depreciation
and Amortization.  Not permit International’s Earnings Before Interest, Taxes,
Depreciation and Amortization (“EBITDA”) to be less than the following amounts
for the following periods:

 

EBIDTA

 

Period

 

 

 

$

2,931,000

 

10/01/00 - 12/31/00

$

6,234,000

 

10/01/00 - 03/31/01

$

7,461,000

 

10/01/00 - 06/30/01

$

9,491,000

 

10/01/00 - 09/30/01

$

7,650,000

 

01/01/01 - 12/31/01

$

6,940,000

 

04/01/01 - 03/31/02

$

9,550,000

 

07/01/01 - 06/30/02

$

10,600,000

 

10/01/01 - 09/30/02

$

16,314,000

 

01/01/02 -12/31/02

$

16,882,000

 

04/01/02 -03/31/03

$

17,385,000

 

07/01/02 -06/30/03

$

18,123,000

 

10/01/02 -09/30/03

 

(C)                                Net Worth.  Not permit International’s Net
Worth to be less than the following amounts as of the following dates:

 

Net Date

 

Period

 

 

 

$

45,000,000

 

12/31/00

$

45,000,000

 

03/31/01

$

45,000,000

 

06/30/01

$

44,600,000

 

09/30/01

$

44,000,000

 

12/31/01

$

43,041,000

 

03/31/02

$

44,000,000

 

06/30/02

$

44,000,000

 

09/30/02

$

47,750,000

 

12/31/02

$

47,750,000

 

03/31/03

$

47,750,000

 

06/30/03

$

47,750,000

 

09/30/03

 

7

--------------------------------------------------------------------------------


 

(D)                               Maximum Debt.  Not permit International’s
Total Funded Indebtedness to exceed the following amounts at any time during the
following periods:

Total Funded Indebtedness

 

Period

 

 

 

$

29,000,000

 

01/01/01 - 06/30/01

$

27,000,000

 

07/01/01 - 09/30/01

$

25,000,000

 

10/01/01 - 12/31/01

$

25,000,000

 

01/01/02 - 03/31/02

$

25,000,000

 

04/01/02 - 06/30/02

$

25,000,000

 

07/01/02 - 09/30/02

$

25,000,000

 

10/01/02 - 12/31/02

$

27,000,000

 

01/01/03 - 03/31/03

$

27,000,000

 

04/01/03 - 06/30/03

$

27,000,000

 

07/01/03 - 09/30/03

$

27,000,000

 

at any time thereafter

 

(E)                                 Leverage Ratio.  Not permit International’s
Leverage Ratio to exceed the following ratios as of the following dates:

 

Leverage Ratio

 

Date

 

 

 

4.65 to 1

 

03/31/01

3.23 to 1

 

06/30/01

2.56 to 1

 

09/30/01

2.90 to 1

 

12/31/01

3.05 to 1

 

03/31/02

2.30 to 1

 

06/30/02

2.05 to 1

 

09/30/02

1.80 to 1

 

12/31/02

1.75 to 1

 

03/31/03

1.65 to 1

 

06/30/03

1.65 to 1

 

09/30/03

 

8

--------------------------------------------------------------------------------


 

(F)                                 Total Debt Service Ratio.  Not permit
International’s Total Debt Service Ratio to be less than the following ratios as
of the following dates:

 

Total Debt Service Ratio

 

Date

 

 

 

0.61 to 1

 

09/30/01

0.60 to 1

 

12/31/01

0.53 to 1

 

03/31/02

0.90 to 1

 

06/30/02

1.00 to 1

 

09/30/02

1.20 to 1

 

12/31/02

1.20 to 1

 

03/31/03

1.20 to 1

 

06/30/03

1.20 to 1

 

09/30/03

II.                                     Definitions

 

(A)                              The term “Net Capital Expenditures” for
purposes of this Exhibit J shall mean the sum of  (a) International’s
consolidated capital expenditures (including, but not by way of limitation,
expenditures for fixed assets or leases capitalized or required to be
capitalized on International’s consolidated books by purchase, lease-purchase
agreement, option or otherwise), minus  (b) the net book value of capital assets
previously sold and replaced by such capital expenditures.

 

(B)                                The term “Earnings Before Interest, Taxes,
Depreciation, and Amortization” or “EBITDA” for purposes of this Exhibit J shall
mean International’s consolidated earnings from operations before income taxes
and interest income or expense plus depreciation, plus amortization of all
non-cash charges, all as determined in accordance with generally accepted
accounting principles, and shall not include any gains or losses from the sale
of assets outside the normal course of business or any other extraordinary
accounting adjustments or non-recurring items of income or loss.

 

(C)                                The term “Net Worth” for purposes of this
Exhibit J shall mean the total of International’s consolidated shareholders
equity, as determined in accordance with generally accepted accounting
principles, consistently applied.

 

(D)                               The term “Total Funded Indebtedness” for
purposes of this Exhibit J shall have the meaning and be determined in
accordance with generally accepted accounting principles consistently applied by
International on a consolidated basis in accordance with past practices.

9

--------------------------------------------------------------------------------


 

(E)                                 The term “Leverage Ratio” for purposes of
this Exhibit J shall mean:

 

1.             As of 03/31/01,  the ratio of Total Funded Indebtedness as of
such date to EBITDA as measured from 10/01/00 to 03/31/01;

 

2.             As of 06/30/01, the ratio of Total Funded Indebtedness as of such
date to EBITDA as measured from 10/01/00 to 06/30/01;

 

3.             As of 09/30/01, the ratio of Total Funded Indebtedness as of such
date to EBITDA as measured from 10/01/00 to 09/30/01; and

 

4.             As of 12/31/01 and as of the last day of any fiscal quarter
thereafter, the ratio of Total Funded Indebtedness as of such date to EBITDA as
measured on a four quarter trailing basis.

 

(F)                                 The term “Unfunded Capital Expenditure
Payments” for purposes of this Exhibit J shall mean the amount of consolidated
capital expenditures of International which are not financed under the CapEx
Facility nor any other financing arrangement with any other person.

 

(G)                                The term “Total Debt Service Ratio” for
purposes of this Exhibit J shall mean:

 

1.             For the period commencing on the 07/01/01 and ending on 09/30/01,
the ratio of (a) EBITDA as measured from 01/01/01 to 09/30/01 to (b) the sum of 
(i) the total consolidated and regularly scheduled principal and interest
payments of Total Funded Indebtedness for the period 01/01/01 to 09/30/01, 
plus  (ii) Unfunded Capital Expenditure Payments for the period 01/01/01 to
09/30/01, minus (iii) the US $1,000,000 Japanese principal payment paid by
Vari-Lite Asia, Inc. in March, 2001;

 

                                                2.             For the period
commencing on the 10/01/01 and ending on 12/31/01, the ratio of (a) EBITDA as
measured on a four quarter trailing basis to (b) the sum of  (i) the total
consolidated and regularly scheduled principal and interest payments of Total
Funded Indebtedness for such four quarter trailing period,  plus (ii) Unfunded
Capital Expenditure Payments for such four quarter trailing period,  minus 
(iii) the US $1,000,000 Japanese principal payment paid by Vari-Lite Asia, Inc.
in March, 2001, plus (iv) the amount of taxes paid by International on a
consolidated basis during such four quarter trailing period, minus (v) the
amount of Japanese taxes paid by Vari-Lite Asia, Inc. in February, 2001; and

 

                                                3.             For all periods
after 12/31/01, the ratio of (a) EBITDA as measured on a four quarter trailing
basis to (b) the sum of  (i) the total consolidated and regularly scheduled
principal and interest payments of Total Funded Indebtedness for such four
quarter trailing period,  plus (ii) Unfunded Capital Expenditure Payments for
such four quarter trailing period, plus (iii) the amount of taxes paid by
International on a consolidated basis during such four quarter trailing period.

10

--------------------------------------------------------------------------------